                         4:20-cv-04246-SLD-JEH # 9-1         Page 1 of 26
                                                                                                    E-FILED
                                                          Tuesday, 15 June, 2021 07:18:23 PM
                                                                Clerk, U.S. District Court, ILCD
                         IN THE UNITED STATES DISTRICT COURT
                         FOR THE CENTRAL DISTRICT OF ILLINOIS
                                 ROCK ISLAND DIVISION

   MARK L. WHITE,                                    )
                                                     )
                    Plaintiff,                       )
   v.                                                )    Civil Action No. 4:20-CV-04246
                                                     )
   HY-VEE, INC., an Iowa Corporation; TROY           )   MEMORANDUM IN SOPPORT
   HOEGNER, an individual; JERAD                     )   OF DEFENDANTS’ MOTION
   WELTER, an individual; and TIM                    )   TO DISMISS
   HOUSBY, an individual;                            )

                    Defendants.

        MEMORANDUM IN SUPPORT OF DEFENDANTS’ MOTION TO DISMISS

        Defendants, by and through their undersigned attorneys, file this Motion to Dismiss

Plaintiff’s Complaint pursuant to Fed. R. of Civ. P. 12(b)(1) and 12(b)(6) and in support thereof

state as follows:

   I.      INTRODUCTION

   Plaintiff, Mark White, is a former employee of Hy-Vee, Inc. who now purports to bring an

eight-count Complaint against Hy-Vee and three of its employees alleging a variety of claims

that are time-barred, preempted or otherwise subject to dismissal as described in more detail

below. Given the applicable and governing standard of any Rule 12(b)(6) motion, the merit of

the factual allegations are not at issue. However, Plaintiff’s improper efforts to combine time-

barred allegations with others completely outside the scope of the underlying IDHR/EEOC

charge in the Complaint requires an extraordinary task of unraveling and unweaving to

determine what claims Plaintiff even purports to make in this case.

   Prior to detailing each argument warranting dismissal with prejudice in this case, Defendants

highlight the procedural background at the administrative level that preceded this case. Notably,

Plaintiff improperly includes allegations and claims that were either (1) never raised before the
                                                 1
                       4:20-cv-04246-SLD-JEH # 9-1            Page 2 of 26


IDHR/EEOC as part of a charge or (2) dismissed and not timely raised by filing suit within the

90-day statute of limitations. Plaintiff attaches numerous exhibits to his Complaint, including

numerous EEOC charges. Again, some of these charges, while attached to the Complaint, are

completely time-barred from suit and, as such, cannot form the basis of this lawsuit.

   Plaintiff first filed an EEOC charge on February 22, 2017 alleging race discrimination

occurring in 2009 and 2016. (Exhibit E to Complaint) That charge was dismissed on May 24,

2017. (Exhibit F to Complaint) As such, Plaintiff’s right to file suit based on the allegations

contained in that charge expired on August 22, 2017. Plaintiff never filed suit on August 22,

2017. On October 29, 2019, Plaintiff filed another charge with the IDHR and EEOC, alleging

race discrimination and retaliation. (Exhibit L to Complaint) He amended that Charge on January

16, 2020, alleging race discrimination and retaliation and adding a claim regarding his discharge

on November 15, 2019. (Exhibit Q to Complaint) This Charge was dismissed on August 27,

2020. (Exhibit R to Complaint) Plaintiff had 90 days to file suit on the basis of that charge and he

filed the instant action on November 25, 2020, alleging the following: (1) Count I – Title VII

Race Discrimination against all Defendants; (2) Count II – Title VII Retaliation against all

Defendants; (3) Count III – Violations of the Age Discrimination in Employment Act against all

Defendants; (4) Count IV – Common Law Retaliatory Discharge against all Defendants; (5)

Count V – Violation of the Illinois Whistleblower Act against all Defendants; (6) Count VI –

Common Law Intentional Infliction of Emotional Distress against all Defendants; (7) Count VII

– Violation of the Illinois Wage Payment and Collection Act against Hy-Vee; (8) Count VIII –

Violation of the Illinois Wage Payment and Collection Act against Hoegner, Welter and Housby.

   In Counts I and II, Plaintiff alleges violations of Title VII occurred through retaliation in

2009 (⁋21 of Complaint), being suspended in 2016 (⁋47 of Complaint), being disciplined in 2016

(⁋53) and filing a charge with the EEOC in 2017 (⁋61 of Complaint). These claims are all time-
                                                 2
                       4:20-cv-04246-SLD-JEH # 9-1             Page 3 of 26


barred and the reasons warranting dismissal don’t stop there. In addition to filing Title VII claims

against Hy-Vee, Inc., Plaintiff purports to bring Title VII claims directly against three individual

employees. Such claims are strictly prohibited by federal statute and the Seventh Circuit cases

enforcing the same.

   In Count III, Plaintiff purports he was subjected to age discrimination for the very first time

in his federal complaint. He never raised “age” as a basis for his previous charges with the EEOC

and certainly failed, in all material respects, to exhaust his administrative remedies with regard to

any age discrimination claim. Despite the explicit statutory framework and governing case law

on this issue, Plaintiff’s Complaint is peppered with new references to age as a basis for his

claims. Any claim for age discrimination is barred as a matter of law and should be dismissed

with prejudice.

   Plaintiff fares no better in his efforts to recycle the exact same operative facts for state law

claims in Counts IV-VI. Specifically, Plaintiff alleges a common law retaliatory discharge claim

(Count IV), a violation of the Illinois Whistleblower Act (Count V) and a common law

intentional infliction of emotional distress claim (Count VI). Each of these claims are preempted

by the Illinois Human Rights Act and should be dismissed with prejudice.

   Plaintiff’s final claims fall under the Illinois Wage Payment and Collection Act (“IWPCA”).

In Counts VII and VIII, Plaintiff asserts broad labels and legal conclusions lacking entirely in

any factual content necessary to give Defendants fair notice of the grounds upon which his

claims rest. The Complaint does not identify an agreement or contract giving rise to any

obligation he claims has been violated. His efforts to impose individual liability under the

IWPCA is similar in its dispositive deficiencies. Absent from the Complaint is a single factual

allegation stating any of the three individual defendants was actually involved in an alleged


                                                  3
                        4:20-cv-04246-SLD-JEH # 9-1             Page 4 of 26


refusal to pay his final compensation or that any knowingly permitted a violation. More is

required even under a liberal pleading standard. Ultimately, Plaintiff’s Complaint should be

dismissed with prejudice because it is fatally flawed in each and every count. For these reasons

and the reasons stated below, Defendants are entitled to dismissal of Plaintiff’s Complaint in its

entirety with prejudice.

    II.     MOTION TO DISMISS STANDARD

    A motion to dismiss under Federal Rule of Civil Procedure 12(b)(6) is meant to test the

sufficiency of the complaint, not to decide the merits of the case. Meadoworks, LLC v. Linear

Mold & Engineering, LLC, 2020 WL 4194211, at *2 (N.D. Ill. 2020). In order to survive a

motion to dismiss, a complaint must allege the “operative facts” upon which each claim is based.

Kyle v. Morton High Sch., 144 F.3d 448, 454-455 (7th Cir. 1998). Plaintiff must include

allegations in the complaint that “plausibly suggest that the plaintiff has a right to relief, raising

that possibility above a speculative level” and “if they do not, the plaintiff pleads itself out of

court.” EEOC v. Concentra Health Servs., 496 F.3d 773, 776 (7th Cir. 2007). Plaintiff cannot

satisfy federal pleading requirements merely “by attaching bare legal conclusions to narrated

facts which fail to outline the bases of the claim.” Perkins v. Silverstein, 939 F.2d 463 (7th Cir.

1991). Plausibility means alleging factual content that allows a court to reasonably infer that the

defendant is liable for the alleged misconduct. T.K. v. Boys & Girls Clubs of America, 2017 WL

2464435 (C.D. Ill. 2017).

    In ruling on a motion to dismiss under Federal Rule of Civil Procedure 12(b)(6) (“Rule

12(b)(6)), the court must draw all reasonable inferences that favor the plaintiff, construe the

allegations of the complaint in the light most favorable to the plaintiff and accept as true all well-

pleaded facts and allegations in the complaint. Thompson v. Ill. Dep’t of Prof’l Regulation, 300


                                                   4
                         4:20-cv-04246-SLD-JEH # 9-1            Page 5 of 26


F.3d 750, 753 (7th Cir. 2002). Legal conclusions and conclusory allegations merely reciting

elements of the claim are not entitled to this presumption of truth. T.K., 2017 WL 2464435, at

*2-3. “A formulaic recitation of a cause of action’s elements will not withstand a Rule 12(b)(6)

motion to dismiss.” Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 545 (2007).

   Further, the Court is “not obliged to ignore any facts set forth in the complaint that

undermine the plaintiff’s claim.” Id., citing R.J.R. Servs. Inc. v. Aetna Cas. & Sur. Co., 895 F.2d

279, 281 (7th Cir. 1989). The Court may “strike from a pleading…any redundant, immaterial,

impertinent or scandalous matter.” Fed. R. Civ. Pro. 12(f).

   III.      ARGUMENT

    A. Counts I and II Should be Dismissed with Prejudice.

          In Count I, Plaintiff alleges a Title VII race discrimination claim against all Defendants.

Plaintiff, by and through Count I, makes broad, conclusory allegations that lack specificity or

any direct application to the Hy-Vee store or individuals listed as defendants in this lawsuit. (See

Paragraph 186 of Count I, p. 31 of Complaint, stating “The Defendants unlawfully fail/refuse to

hire, discharge, and otherwise discrimination against individuals with respect to their

compensation, terms, conditions or privileges of employment, because of such individual’s race

and skin color.”) The allegations specific to Plaintiff state as follows:

             a. Plaintiff applied for at least five (5) full-time jobs in 2016, 2017, 2018 and 2019,
                but was not given an interview.
             b. Plaintiff received disciplinary writeups from Defendant Hoegner while
                white/Caucasian employees “routinely got disciplinary writeups from their
                managers.”
             c. Plaintiff was discriminatorily denied a full-time position in the meat department
                in September 2018.
             d. Plaintiff was denied promotions and disciplined around the time he put in
                applications for promotions as a result of his race and color.
             e. Plaintiff was demoted as a result of his race and color.
             f. Plaintiff was suspended as a result of his race and color.
             g. Plaintiff was terminated as a result of his race and color.
                                                     5
                       4:20-cv-04246-SLD-JEH # 9-1             Page 6 of 26


       In Count II, Plaintiff alleges retaliation in violation of Title VII against all Defendants.

Specifically, he alleges he filed complaints with the EEOC in February 2017 and October 2019.

He alleges he was subsequently subject to adverse employment actions when he was denied

promotions, disciplined, demoted, transferred, suspended and discharged. He further alleges he

was subjected to work-related threats, warnings, reprimands, negative evaluations, threats of

reassignment and scrutinizing of work or attendance more closely than others without

justification. As discussed in greater detail below, Counts I and II both purport to bring Title VII

claims which are time-barred, without jurisdiction and outside the scope of the underlying

applicable charge. As such, dismissal with prejudice is warranted.

       i.      Plaintiff’s Claims Occurring Outside of the Statute of Limitations are Barred.

       To successfully maintain a claim under Title VII, a party must first file a charge with the

EEOC within the period of time allotted by the statute and the Commission must issue a right-to-

sue letter. Therefore, before challenging an unlawful employment practice under Title VII, an

employee must first file a timely EEOC charge and receive his right to sue. Chaudry v. Nucor

Steel-Indiana, 546 F.3d 832 (7th Cir. 2008). Such a charge must be filed within 300 days after

the alleged unlawful employment practice occurred or else the employee may not challenge the

practice in court. Id. The Supreme Court has emphasized the need to identify the specific

employment practice that is at issue when considering whether an EEOC charge was filed on

time, noting that “[t]he EEOC charging period is triggered when a discrete unlawful practice

takes place,” confirming that “current effects alone cannot breath life into prior, uncharged

discrimination.” Id. An employment practice is a “discrete act or single occurrence that takes

place at a particular point in time.” Id. The date of the unlawful practice “is when a final,

ultimate and non-tentative decision was made for which the employee receives unequivocal

notice.” Draper v. Martin, 664 F.3d 1110, 1113 (7th Cir. 2011).
                                                  6
                             4:20-cv-04246-SLD-JEH # 9-1                     Page 7 of 26


         The EEOC charge must be based on the “decision” or single occurrence that forms the

basis of the alleged Title VII claim. Chaudry, 546 F.3d at 837. It cannot be based on the alleged

discriminatory “effects” which may continue into the statutory limitations period. Id. (employee

who alleged 2003 decision not to give him a raise continued to have discriminatory effects

because he continued to work more for less money in 2006 had his claim dismissed because he

failed to file charge within 300 days of the 2003 decision.) To the extent a Title VII claim is

based on the “effects” of an alleged discriminatory act or decision, that claim is time-barred to

the extent the plaintiff failed to file an EEOC charge within 300 days of the discriminatory act or

decision. Brown v. Ill. Dept. of Natural Resources, 499 F.3d 675, 681 (7th Cir. 2007) (plaintiff is

time-barred from filing suit under Title VII for any “discrete act” about which he did not file an

EEOC charge within the 300-day EEOC charging deadline).

         In this case, Plaintiff has filed and attached three charges to his Complaint.1 Those

charges, their respective filing dates and agencies are listed below:

                                                                                                            Deadline to
    Exhibit          Charge            Agency           Date Filed          Basis          Dismissal        File Suit on
                                                                                                              Charge
                  26J-2017-        Davenport                            Race              05/24/2017        08/22/2017
                  00038            (IA) Civil
                                   Rights
       E
                                   Commission,
                                   FEPA &
                                   EEOC
                  440-2019-        Illinois            10/29/2019       Race,             08/27/2020        11/25/2020
                  07862            Department of                        retaliation
       L
                                   Human Rights                         on
                                   & EEOC                               6/14/2019
                  Amended          Illinois            01/16/2020       Race,             08/27/2020        11/25/2020
                  440-2019-        Department of                        retaliation
       Q
                  07862            Human Rights                         on
                                   & EEOC                               11/15/2019



1
 Plaintiff also filed a third charge with the EEOC on August 17, 2017. While Plaintiff complains about the
allegations of that charge, he does not attach it to his Complaint. He failed to file suit within the statute of limitations
following dismissal by the EEOC of this unidentified charge and thus any claim based on that charge is barred.
                                                             7
                       4:20-cv-04246-SLD-JEH # 9-1             Page 8 of 26


       Under the Illinois Human Rights Act and Title VII, a complainant must file a charge

within 300-days of the alleged discriminatory act. Any events occurring outside of the 300-days

are barred. Here, Plaintiff has attached two EEOC charges to the Complaint (see Exhibit E and

Exhibits L and Q). Exhibit E involves a charge filed with the Davenport Civil Rights

Commission, FEPA and EEOC alleging race discrimination. That Charge was dismissed by the

EEOC on May 24, 2017 and any lawsuit regarding Exhibit E had to be filed by August 22, 2017.

(Please see Exhibit F attached to Complaint) No lawsuit was filed by Plaintiff on that charge.

       Exhibit L involves a charge filed with the Illinois Department of Human Rights and the

EEOC alleging race discrimination and retaliation. Plaintiff amended that charge on January 16,

2020 alleging race discrimination and retaliation. (See Exhibit Q to Complaint) The IDHR and

EEOC charge encompassed by Exhibits L and Q was dismissed on August 27, 2020. (Please see

Exhibit R attached to Complaint)

       Plaintiff filed this instance action on November 25, 2020. As such, only EEOC Charge

No. 440-2019-07862 may form the basis of this suit. In that Charge, Plaintiff alleged he was

disciplined on June 14, 2019 after complaining to respondent about being denied promotions to a

full-time service clerk. Plaintiff subsequently amended his EEOC Charge to add a claim for

retaliation regarding his discharge on November 15, 2019. There are no other allegations

contained within the original or amended Charge No. 440-2019-07862.

       Because such charge was initially filed on October 29, 2019, any alleged wrongful

conduct occurring prior to January 2, 2019 is time-barred. In the Complaint, Plaintiff improperly

incorporates and commingles actions by or on behalf of Hy-Vee occurring over a decade before

the filing of this instant action – appearing to maintain that such allegations can form the basis of

this suit. Those allegations, and any claims based upon such allegations, are barred as a matter of


                                                  8
                        4:20-cv-04246-SLD-JEH # 9-1             Page 9 of 26


law. As such, Defendants respectfully request this Court dismiss Count I and Count II with

prejudice.

         ii.    Plaintiff’s Claims Outside the Scope of EEOC Charge No. 440-2019-07862 are
                Barred.

         In the instant action, Plaintiff purports to bring a myriad of claims and allegations that

were not part of the underlying EEOC charge. In order to state a claim under Title VII, Plaintiff

must first exhaust his administrative remedies by timely filing a charge and receiving his right to

sue. In this instance, Plaintiff has filed numerous charges, all of which were dismissed at the

administrative level. He did not file suit within the time period required for EEOC Charge No.

26J-2017-00038 (attached to the Complaint as Exhibit E). In fact, of the various charges Plaintiff

filed, the only one that involves some alleged conduct within the statutory time period is EEOC

Charge No. 440-2019-07862. This lawsuit is limited to the scope of those allegations timely

filed.

         In Exhibit Q to the Complaint, Plaintiff alleges as follows:

        I began my employment with Respondent in or around November 2008. My current
position is part-time Meat Stock Clerk. I have applied for promotions for full-time Service Clerk
but have not been selected by Respondent. I complained to Respondent. Subsequently, I have
been disciplined. I filed the instant Charge of Discrimination. On or about November 11,2019, I
was discharged.
        I believe I have been discriminated against because of my race, Black, and retaliated
against for engaging in protected activity, in violation of Title VII of the Civil Rights Act of
1964, as amended.

         Despite this, Plaintiff attempts to breathe new life into untimely, barred claims, that span

over the course of a decade. These efforts stand in direct conflict with the United States Supreme

Court’s ruling in National R.R. Passenger Corp. v. Morgan. In National R.R., the Court held that

the 300-day filing deadline created “an obligation impervious to judicial discretion.” National

R.R. Passenger Corp. v. Morgan, 536 U.S. 101 (2002). The filing deadline is mandatory and


                                                   9
                       4:20-cv-04246-SLD-JEH # 9-1            Page 10 of 26


imposes on a plaintiff the requirement to identify and raise the discrete act or occurrence within

the time prescribed. “Discrete acts such as termination, failure to promote, denial of transfer or

refusal to hire are easy to identify.” Id. at 114. While each incident of alleged discrimination and

each alleged retaliatory adverse employment decision constitutes a separate actionable practice, a

plaintiff can only file a charge to cover discrete acts that occurred within the appropriate time

period. Id. Allegations of discrimination spanning the course of one’s employment do not change

the scope of Title VII’s mandatory filing deadline. Id. (While plaintiff alleged he suffered

numerous discriminatory and retaliatory acts from the date he was hired, only incidents that took

place within the appropriate filing period are actionable.)

       Both Count I and Count II generally allege Plaintiff was retaliated against when he was

denied promotions, disciplined, demoted, transferred, suspended and discharged. (Count I,

Paragraph 198; Count II, Paragraph 209) Exhibit Q does not identify or include allegations

regarding any demotion or suspension. As such, those claims are barred. Further, Plaintiff’s

Complaint includes allegations from 2009, 2015, 2016, 2017 and 2018. To the extent Plaintiff’s

claims are based on any act or occurrence not raised in a charge within 300-days of that

occurrence and subsequently not filed within 90-days of receiving the right to sue, those claims

and allegations are barred from inclusion in this suit.

       Finally, Plaintiff fails to identify how or what “discipline” he was subjected to that (1)

falls within the scope of his EEOC charge and (2) constitutes an adverse action under Title VII.

As such, Plaintiff has failed to state a cause of action with regard to the retaliation claim based

on “discipline.” Therefore, Defendants respectfully request this Court dismiss Counts I and II as

such claims are based on allegations outside the scope of Exhibit Q and fail to state a claim based

on being “disciplined” under Title VII.


                                                 10
                      4:20-cv-04246-SLD-JEH # 9-1             Page 11 of 26


    B. Plaintiff’s Title VII Claims Against the Individually-Named Defendants are
       Barred.

    Plaintiff purports to bring Counts I and II against all Defendants. This includes Hy-Vee and

the three individually-named employeers, Troy Hoegner, Jerad Welter and Tim Housby.

Plaintiff’s efforts to impose Title VII liability against individual employees runs afoul of the

longstanding precedent in the Seventh Circuit. For the reasons stated below, Counts I and II

should be dismissed against the individual defendants.

           i.      Title VII Does Not Provide for Individual Liability.

       Under Title VII, an employer is defined as “a person engaged in an industry affecting

commerce who has fifteen or more employees.” 42 U.S.C. §2000e. Supervisors cannot be held

individually liable under Title VII for the claims raised by Plaintiff. Shelton v. Ernst & Young,

LLP, 143 F.Supp.2d 982, 990 (N.D. Ill. 2001). The Seventh Circuit and the courts within it have

routinely affirmed this principle. Huebschen v. Department of Health and Social Services, 716

F.2d 1167, 1171 (7th Cir. 1983) (supervisors are not liable as employers under the definition of

the Act); Williams v. Banning, 72 F.3d 552, 555 (7th Cir. 1995); Johnson v. Lew, 202 F.Supp.3d

805, 811 (N.D. Ill. 2016) (individual liability not permitted by Title VII). Because Defendants

Hoegner, Welter and Housby do not qualify as an employer under Title VII, Counts I and II must

be dismissed as to those Defendants.

           ii.     Plaintiff’s Failure to Identify the Individual Defendants as Respondents in the
                   EEOC Charge Warrants Dismissal.

       As stated above, Plaintiff alleges Title VII violations against three individually-named

employees of Hy-Vee in Count I and Count II. The EEOC charge which forms the basis of this

lawsuit lists only one respondent – Hy-Vee, Inc. (See Exhibit L to Complaint) In fact, when

Plaintiff amended his charge with the EEOC in January of 2020, he still did not identify any


                                                 11
                       4:20-cv-04246-SLD-JEH # 9-1             Page 12 of 26


individual person as a respondent. (See Exhibit Q to Complaint) His failure to raise such

allegations against these Defendants is fatal to his claims against them in Count I and Count II.

       The purpose of the EEOC’s charge filing requirement is twofold. Metz v. Joe Rizza

Imports, Inc., 700 F.Supp.2d 983, 989 (N.D. Ill. 2010). First, it provides notice to the charged

party of the alleged violation. Second, it gives the EEOC an opportunity for conciliation, which

effectuates Title VII’s primary goal of securing voluntary compliance with its mandates. Id.

Once a complaint is filed, the subsequent judicial proceedings are limited by the nature of the

charges filed with the EEOC. Thus, “under the well-settled law of this circuit, a party not named

as the respondent in an EEOC charge may not be sued under Title VII.” Id.; Schnellbaecher v.

Baskin Clothing Co., 887 F.2d 124, 126 (7th Cir. 1989) (affirming dismissal of unnamed

defendant); Lyons v. Commonwealth Edison, 2008 WL 4686153, at *2-3 (N.D. Ill. 2008)

(dismissing unnamed defendant); Harder v. Vill. of Forest Park, 466 F.Supp.2d 1000, 1003-04

(N.D.Ill. 2006) (dismissing unnamed defendant). Because Defendants Hoegner, Welter and

Housby are not named as respondents in the underlying EEOC charge which forms the basis of

this suit, Defendants respectfully ask this Court to dismiss Counts I and II against them.

    C. Plaintiff’s ADEA Claim in Count III is Barred and Should be Dismissed with
       Prejudice.

       Similar to Title VII, the Age Discrimination in Employment Act requires a plaintiff to

first exhaust specific administrative remedies before filing suit in court. Specifically, in order to

sue under the ADEA in Illinois, an employee must timely file a charge of discrimination with the

EEOC alleging age discrimination. Flannery v. Recording Indus. Ass’n of Am., 354 F.3d 632,

637 (7th Cir. 2004); Yuhe Diamba Wembi v. Metro Air Service, 195 F.Supp.3d 957 (N.D. Ill.

2016). A plaintiff cannot bring a claim in an ADEA lawsuit if such claim was not alleged in the

EEOC charge. Yuhe Diamba Wembi, 195 F.Supp.3d at 969.

                                                  12
                       4:20-cv-04246-SLD-JEH # 9-1            Page 13 of 26


       The exhaustion requirement serves the dual purpose of affording the EEOC and the

employer an opportunity to settle the dispute through conference, conciliation, and persuasion

and of giving the employer some warning of the conduct about which the employee is aggrieved.

Id. Allowing a complaint to encompass allegations outside the ambit of the EEOC charge “would

frustrate the EEOC’s investigatory and conciliatory role, as well as deprive the charged party of

notice of the charge. Id. “For a plaintiff to proceed on a claim not raised in an EEOC charge,

there must be a reasonable relationship between the allegations in the charge and the claims in

the complaint, and it must appear that the claim in the complaint can reasonably be expected to

grow out of an EEOC investigation of the allegations in the charge.” Id. citing Jones v. Res-Care,

Inc., 613 F.3d 665, 670 (7th Cir. 2010).

       Plaintiff’s Complaint was the very first time he ever raised allegations of age

discrimination. Despite filing numerous charges with local, state and federal agencies (i.e. the

Davenport Civil Rights Commission, the Illinois Department of Human Rights and the EEOC),

Plaintiff never once alleged any conduct was motivated by his age. He exclusively limited his

arguments to race and retaliation for filing an EEOC charge. Of all the charges and alleged

internal complaints, Plaintiff never once mentioned his age. While “courts review the scope of an

EEOC charge liberally,” the factual allegations in the charge must still be “like or reasonably

related” for purposes of his age discrimination claim. Here, Plaintiff clearly fails to meet that

standard.

       This failure is identical to that which led to dismissal in Yuhe Diamba Wembi. In that

case, the plaintiff’s underlying IDHR charge alleged a reduction in hours “because of his race,

black.” The plaintiff’s second charge alleged retaliation for filing a previous charge of

discrimination. The charges did not contain a single allegation that mentioned age discrimination

or the plaintiff’s age. Wembi, 195 F.Supp.3d at 969-970. These facts are identical to those before
                                                 13
                       4:20-cv-04246-SLD-JEH # 9-1             Page 14 of 26


this Court. Here, Plaintiff’s underlying charges, while numerous, never once allege age

discrimination nor do they ever mention Plaintiff’s age. They exclusively allege race

discrimination and retaliation. As such, the EEOC limited its investigation to those bases and

Defendant Hy-Vee was provided an opportunity to respond only to those bases.

       The Seventh Circuit has repeatedly and consistently held that claims not like or

reasonably related to the allegations in the underlying charge must be dismissed. Moore v. Vital

Prods., Inc., 641 F.3d 253, 257 (7th Cir. 2011) (EEOC alleges hostile work environment and

retaliation which are not like or reasonably related to complaint for discriminatory discharge);

Dandy v. United Parcel Serv., Inc., 388 F.3d 263, 270 (7th Cir. 2004) (holding allegations of

“unequal pay or a hostile work environment” were not reasonably related to EEOC charge that

alleged failure to promote on account of race and gender.”). This Circuit has further confirmed

that retaliation, discrimination and harassment claims are normally “not” like or reasonably

related to one another to permit an EEOC charge of one type of wrong to support a subsequent

civil suit for another. Sitar v. Ind. Dep’t of Transp., 344 F.3d 720, 726 (7th Cir. 2003). Here,

Plaintiff is raising, for the very first time, the allegation that he was discriminated against on the

basis of age. Because he failed to exhaust his administrative remedies on his ADEA claim,

Defendants respectfully request Count III be dismissed with prejudice.

    D. Counts IV-VI are Preempted by the Illinois Human Rights Act and Should be
       Dismissed with Prejudice.

       In Count IV, Plaintiff alleges a common law retaliatory discharge claim against all

defendants. Specifically, Plaintiff states both Illinois and the United States of America “have

clearly mandated public policies in favor of employees reporting their employers for

discriminating against their employees on the basis of race, skin color, age and/or retaliating

against their employees. Plaintiff further alleges he was discharged in retaliation for activities “in

                                                  14
                       4:20-cv-04246-SLD-JEH # 9-1             Page 15 of 26


support of the public policies in favor of employees reporting their employers for discriminating

against their employees on the basis of race, skin color, age and/or for exercising his rights under

Title VII and the ADEA. (Please see Count IV, Paragraph 225, p. 39). Put differently, Plaintiff

brings a common law retaliatory discharge claim for the exact same reasons which form the

basis of his IDHR/EEOC charge and race discrimination/retaliation claims under Title VII.

Count IV is based on the same set of operative facts as his underlying IDHR/EEOC charge and

cannot be separated.

       To state a cause of action for retaliatory discharge under Illinois law, a plaintiff must

allege that (1) he was discharged, (2) in retaliation for his activities, and (3) the discharge

violates a clear mandate of public policy. Shamim v. Siemens Industry, Inc., 854 F.Supp.2d 496,

509-510 (N.D. Ill. 2012). Illinois courts have only recognized two types of cases where a

“clearly mandated policy” exists: (1) cases where the employee suffered an injury and was later

discharged after filing a workers compensation claim and (2) cases where the employee was

discharged because he reported illegal conduct. Id. at 510. Illinois courts, however, have not

extended this tort to situations where a plaintiff alleges that the public policy violated is the

policy contained in the Illinois Human Rights Act. Id. “Rather, the comprehensive scheme of

remedies and administrative procedures in the Illinois Human Rights Act provides the exclusive

means for redress of civil rights violations. Id. citing Mein v. Masonite Corp., 485 N.E.2d 312,

315 (Ill. 1985); 775 Ill. Comp. Stat. 5/8-111(D) (“Except as otherwise provided by law, no court

of this state shall have jurisdiction over the subject of an alleged civil rights violation other than

as set forth in this Act.”) By contrast, where the claim exists independent of any legal duty

imposed by the Illinois Human Rights Act, a claim is not preempted.

       In Count V, Plaintiff alleges violations of the Illinois Whistleblower Act, claiming he was

disciplined, denied promotions, discriminated against, suspended and discharged in retaliation
                                                  15
                           4:20-cv-04246-SLD-JEH # 9-1                   Page 16 of 26


for reporting alleged discrimination to the EEOC. Plaintiff’s Illinois Whistleblower Act claim

purports to state a claim for the exact same reasons which form the basis of his IDHR/EEOC

charge and race discrimination/retaliation claims under Title VII. Again, Plaintiff’s IWA

claim is based on the same set of operative facts in his underlying IDHR/EEOC charge and

cannot be separated.

         In Count VI, Plaintiff alleges an intentional infliction of emotional distress claim against

all defendants, claiming he was disciplined, denied promotions, discriminated against and

discharged for reporting alleged discrimination to the EEOC. Plaintiff’s IIED claim purports to

state a claim for the exact same reasons which form the basis of his IDHR/EEOC charge

and race discrimination/retaliation claims under Title VII. This third effort is again based on

the same set of operative facts in his underlying IDHR/EEOC charge and cannot be separated.2

         Under Illinois law, the comprehensive scheme of remedies and administrative procedures

of the Illinois Human Rights Act is the exclusive source of redress for alleged human rights

violations. Jimenez v. Thompson Steel Co., Inc., 264 F.Supp.2d 693 (N.D. Ill. 2003). Section

5/8-111(c) of the IHRA divests courts, both state and federal, of jurisdiction to hear state law

claims of civil rights violations unless those claims are brought under the IHRA. Talley v.

Washington Inventory Serv., 37 F.3d 310, 312 (7th Cir. 1994). The IHRA thus preempts any

claim “inextricably linked” to an alleged violation of an employee’s civil rights under the Act.

Brewer v. Board of Trustees of the Univ. of Illinois, 791 N.E.2d 657, 664 (Ill. App. 2003). The




2
  When the only allegations that conceivably relate to emotional distress are those for discrimination or retaliation
under the Illinois Human Rights Act, the claims are “inextricably linked” with the underlying facts of the civil rights
violations listed in the IHRA. As such, the emotional distress claims should be dismissed with prejudice. Shelton,
143. F.Supp.2d at 991; Smith v. Chicago Park Dist., 1991 WL 33883 (N.D. Ill. 1999) (dismissing intentional
infliction of emotional distress claim predicated on same facts as sexual and racial harassment claims because of
IHRA preemption).
                                                          16
                       4:20-cv-04246-SLD-JEH # 9-1            Page 17 of 26


Illinois Supreme Court has held that a claim may avoid preemption only when a plaintiff can

allege the claim without reference to the legal duties created by the IHRA.

       Here, Plaintiff’s claims in Counts IV, V and VI are entirely based on the alleged

violations of his civil rights under the Illinois Human Rights Act. (See Count IV, alleging

retaliatory discharge claim based on his reporting of alleged discrimination by employer; Count

V alleging retaliation for reporting information to the EEOC; Count VI alleging race

discrimination and retaliation for reporting of alleged discrimination by employer.) The Illinois

Human Rights Act expressly encompasses these claims and, as dictated by both statute and the

Illinois Supreme Court, provides the exclusive and sole remedy to those allegedly aggrieved by

employer violations. (775 Ill. Comp. Stat. 5/6-101(A)) (IHRA expressly prohibits race

discriminations and prohibits employers from retaliating against a person “because he or she has

opposed that which he or she reasonably and in good faith believes to be unlawful

discrimination…or because he or she has made a charge, filed a complaint, testified, assisted or

participated in an investigation, proceeding or hearing under this Act.”)

       It is impossible for Plaintiff to separate the legal duties of the IHRA from the allegations

in Counts IV, V and VI. In fact, those claims are a direct regurgitation of the alleged violations

of Title VII in Counts I and II, which are based on Plaintiff’s IDHR/EEOC charge. (See Count I

alleging race discrimination and Count II alleging retaliation for reporting complaints to the

EEOC). Therefore, it is abundantly clear that such claims are “inextricably linked” to an alleged

civil rights violation under the IHRA and therefore preempted. Brewer, 791 N.E.2d at 664. Such

preemption divests this Court of jurisdiction to hear these claims. Talley, 37 F.3d at 312; Guy v.

State of Illinois, 958 F.Supp. 1300, 1312 (N.D.Ill. 1997) (“Illinois state courts (and federal courts

sitting in their stead) lack jurisdiction over such claims, which proceed instead in front of the

Illinois Human Rights Commission.) As such, Defendants respectfully request this Court dismiss
                                                 17
                       4:20-cv-04246-SLD-JEH # 9-1             Page 18 of 26


Counts IV, V, and VI with prejudice because such claims are preempted by the Illinois Human

Rights Act.

    E. Count VI Fails to State a Claim for IIED and Should be Dismissed with Prejudice.

    Plaintiff’s claim for intentional infliction of emotional distress is preempted for the reasons

stated above in Section D. Subject to and without waiving said argument, Defendants further

move to dismiss Count VI for failure to state a claim pursuant to Rule 12(b)(6). To state a cause

of action for intentional infliction of emotional distress under Illinois law, a plaintiff must allege

that (1) the defendant’s conduct was extreme and outrageous, (2) the defendant either intended to

inflict severe emotional distress or knew that there was a high probability that its conduct would

do so and (3) the defendant’s conduct actually caused severe emotional distress. Shamim, 854

F.Supp.2d at 511. Whether conduct is extreme and outrageous is judged on an objective

standard, based on all the facts and circumstances of the particular case. Id.; Honaker v. Smith,

256 F.3d 447, 490 (7th Cir. 2001). Illinois case law makes clear that the standard is high and

“that under no circumstances do mere insults, indignities, threats, annoyances, petty oppressions

or other trivialities qualify as outrageous conduct.” McGrath v. Fahey, 533 N.E.2d 806, 809 (Ill.

1988). Rather, to be considered extreme and outrageous, “a defendant’s conduct mut be so

extreme as to go beyond all possible bounds of decency and must be regarded as intolerable in a

civilized community.” To serve as a basis for recovery, the defendant’s conduct must be such

that “the recitation of facts to an average member of the community would arouse his resentment

against the actor and lead him to exclaim: Outrageous!” Honaker, 256 F.3d at 490.

    Courts in Illinois have repeatedly refused to find a claim for IIED in employment situations

because of the concern that “if everyday job stresses resulting from discipline, personality

conflicts, job transfers or even termination could give rise to a cause of action for IIED, nearly


                                                  18
                       4:20-cv-04246-SLD-JEH # 9-1            Page 19 of 26


every employee would have a cause of action.” Shamim, 854 F.Supp.2d at 512. In the

employment context, the Seventh Circuit has consistently denied recovery to plaintiffs who

alleged that their employers subjected them to a continuous series of intentionally discriminatory

acts. Id.; Van Stan v. Fancy Colours & Co., 125 F.3d 563, 568 (7th Cir. 1997); Bannon v. Univ.

of Chicago, 503 F.3d 623 (7th Cir. 2007) (Seventh Circuit finding no extreme or outrageous

conduct where plaintiff’s primary allegation was that her supervisor caused her emotional

distress by use of racial slurs). In the absence of conduct calculated to coerce an employee to do

something illegal, courts have consistently declined to find an employer’s retaliatory conduct

sufficiently extreme or outrageous to give rise to an action for IIED. Milton v. Ill. Bell. Tel. Co.,

427 N.E.2d 829, 833 (Ill. App. 1981); Harriston v. Chi. Tribune Co., 992 F.2d 697, 703 (7th Cir.

1993) (affirming dismissal of plaintiff’s IIED claim where plaintiff alleged she was subjected to

discriminatory conduct, being reprimanded, being forced out of a management position, being

falsely accused of having poor sales and being threatened with discipline, among other actions).

    In this case, Plaintiffs IIED claim alleges Defendants disciplined him, discriminated against

him and retaliated against him. Plaintiff makes no allegations that Defendants intended to coerce

him into engaging in any sort of activity. Even in cases where plaintiffs have alleged harassment,

including the use of highly offensive racial, ethnic and religious slurs and overall abusive

behavior by a supervisor, the court has found such behavior did not reach the requisite IIED

threshold. Shamim, 854 F.Supp.2d at 513. Because Plaintiff’s IIED claim falls drastically short

of alleging any conduct recognized as extreme or outrageous by the Seventh Circuit and because

Plaintiff has failed to allege facts showing the necessary intent of the Defendants or actual

impact on Plaintiff, Defendants are entitled to dismissal of that claim with prejudice.

    F. Plaintiff’s Claims Under the Illinois Wage Payment and Collection Act at Counts
       VII and VIII Should be Dismissed with Prejudice.

                                                 19
                       4:20-cv-04246-SLD-JEH # 9-1             Page 20 of 26


       Defendants next move the Court to dismiss Counts VII and VIII of Plaintiff’s Complaint,

which purport to allege claims against Defendant Hy-Vee (Count VII) and each of the individual

Defendants (Count VIII) under the Illinois Wage Payment and Collection Act, 820 ILCS 115/1

et seq., (“IWPCA”). In support of his IWPCA claims, Plaintiff does nothing more than assert

broad labels and legal conclusions entirely lacking in factual content necessary to give

Defendants fair notice of the grounds upon which the claims rest. Bell Atl. Corp. v. Twombly,

550 U.S. 544, 555 (2007) (quoting Conley v. Gibson, 355 U.S. 41, 47 (1957)).

       Plaintiff broadly alleges that Hy-Vee was required, pursuant to the IWPCA, to pay

Plaintiff his final compensation in full at the time of his separation or not later than the next

regularly scheduled payday (see, Complaint at ¶241), and that such final compensation as it

pertains to Plaintiff includes but is not limited to “all paid time off, extended sick leave, and

vacation time that [Plaintiff] had accrued and earned while employed at Hy-Vee.” (Complaint at

¶242) Plaintiff’s Complaint then simply alleges Hy-Vee’s failure to pay Plaintiff his “full final

compensation violates the IWPCA.” (Complaint at ¶243)

       Plaintiff’s Complaint is entirely devoid of any facts alleging the existence of any

“employment contract or agreement” between the Plaintiff and Hy-Vee which would entitle

Plaintiff to the final compensation alleged to be owed. See, Elder v. Comcast Corp, 2012 WL

38335100 at *1-2 (N.D. Ill. 2012) (“The IWPCA therefore does not provide an independent right

to payment of wages and benefits; instead, it only enforces the terms of an existing contract or

agreement.”) (dismissing complaint but granting leave to file amended complaint), citing

Sanchez v. Haltz Const., Inc., 2012 WL 13514, at *5 (N.D. Ill. Jan. 4 2012). Similarly,

Plaintiff’s Complaint fails to provide any facts whatsoever detailing the terms of any such

contract or agreement.




                                                  20
                       4:20-cv-04246-SLD-JEH # 9-1             Page 21 of 26


       Rather, Plaintiff simply broadly alleges he is somehow entitled to “paid time off,

extended sick leave, and vacation time….” (Complaint at ¶242) Plaintiff’s failure to allege any

facts supporting the existence of any employment contract or other agreement between the

Plaintiff and Hy-Vee giving rise to an obligation of Hy-Vee to provide such compensation is

fatal to his claim and grounds for dismissal pursuant to Rule 12(b)(6). See also, Dominguez v.

Micro Center Sales Corp., 2012 WL 1719793 at *1 (N.D. Ill. 2012) (“[the plaintiff] can state a

IWPCA claim not by alleging the existence of any employment contract or agreement, or by

alleging a statutory right to certain wages, but only by alleging the existence of a contract or

agreement that specifically gives her a right to the wages she seeks.”) (emphasis in original);

Hoffman v. Roadlink Workforce Solutions, LLC, 2014 WL 3808938 at *5 (N.D. Ill. 2014)

(dismissing IWPCA claims without prejudice where complaint alleged only that “Defendants did

not pay Plaintiffs at the agreed-upon rate. But Plaintiffs do not allege what that rate was – that is,

they fail to allege that Defendants agreed to pay them at a particular rate, be it nine dollars per

hour or ten dollars per hour – making it impossible to plausibly conclude that Defendants failed

to pay the agreed-upon rate.”) (internal citations omitted)

       Plaintiff’s Complaint likewise is entirely lacking facts supporting Plaintiff’s conclusory

allegations at Count VIII that the individual Defendants (Hoegner, Welter and Housby) qualify

as “employers” under the IWPCA. 820 ILCS 115/13. Specifically, Section 13 of the IWPCA is

limited to those “officers of a corporation or agents of an employer who knowingly permit such

employer to violate the provisions of this Act shall be deemed to be the employers of the

employees of the corporation.” 820 ILCS 115/13. In addition to the failure of Plaintiff to allege

any facts demonstrating the existence of a contract or agreement entitling Plaintiff to the “final

compensation” he claims to be owed, Plaintiff also fails to allege facts showing any individual

Defendant was actually involved in the alleged refusal to pay final compensation or that they


                                                  21
                       4:20-cv-04246-SLD-JEH # 9-1            Page 22 of 26


knowingly permitted a violation. Knapp v. City of Markham, 2011 WL 3489788 at *11-12 (N.D.

Ill. 2011) (dismissing IWPCA claim without prejudice as to one individual defendant where

there were “no allegations that plausibly allege [the individual defendant]’s involvement in

refusing to pay [the wages claimed to be owed], or that [the individual defendant] knowingly

permitted others not to pay.”)

         Instead, like Count VII, Plaintiff simply alleges, in a conclusory fashion, that Defendants

Hoegner, Welter and Housby are officers of Hy-Vee who knowingly permitted Hy-Vee to violate

the IWPCA and are therefore also personally liable. (Complaint at ¶¶246-47) As with Count VII,

Plaintiff’s claim at Count VIII of his Complaint falls woefully short of the factual allegations

necessary to support a claim under the IWPCA against Defendants Hoegner, Welter or Housby

and should therefore be dismissed.

    G. To the Extent Any Such Claims Survive Dismissal, Defendants Move to Strike
       Plaintiff’s Time-Barred, Improper and Inadmissible Allegations and Exhibits.

    Subject to and notwithstanding Defendants’ aforementioned arguments regarding dismissal,

Defendants move, in the alternative and only to the extent any such portion of Plaintiff’s claims

survive Defendants’ Motion to Dismiss, to strike certain information from the Complaint.

Plaintiff’s Complaint includes irrelevant, immaterial and time-barred allegations. It further

includes and incorporates inadmissible information barred from consideration in this litigation.

For the reasons stated in Section G(i) and G(ii) below, Defendants move this Court to strike such

items from the Complaint to the extent such information is not otherwise dismissed by the Court

pursuant to Defendants’ Motion to Dismiss.

    i.       Plaintiff’s Time-Barred and Improper Allegations Should be Stricken from the
             Complaint.

    In this case, Plaintiff’s Complaint includes allegations from over ten years ago. (See

Paragraph 21 on p. 4, alleging Plaintiff was demoted for reporting information to “corporate.”)


                                                 22
                        4:20-cv-04246-SLD-JEH # 9-1            Page 23 of 26


Plaintiff also includes allegations which purport to form the basis of his Title VII claims in

Counts I and II that far grossly outside the statutory filing deadlines. (See Paragraphs 17-18 on p.

4, alleging White was suspended in 2009 and Paragraph 47 on p. 8, alleging White was

suspended in 2016) In Count I, Plaintiff then alleges his suspensions were the result of race

discrimination. (See Count I, Paragraph 198 on p. 33 attempting to bring Title VII claim for

suspensions not a part of underlying IDHR/EEOC charge and time-barred.)

    Plaintiff’s Complaint is peppered with improper allegations that are time-barred or

otherwise barred from this suit. Particularly concerning is the fact that Plaintiff makes no

separation of such allegations from the underlying IDHR/EEOC charge attached to the

Complaint. Plaintiff blindly chronologizes an alleged timeline of discrete acts that are

unquestionably barred from suit and then weaves those prohibited bases into Counts I and II in

an effort to breath life into claims that have long expired. This grossly ignores Title VII and the

applicable legal standards that govern this Court.

    As such, Defendants ask this Court to strike all allegations pertaining to conduct, acts or

occurrences encompassed or identified in a previous charge whose statutory filing deadline had

expired at the time of this suit and specifically strike allegations pertaining to conduct, acts or

occurrences occurring prior to January 2, 2019, the date three-hundred (300) days prior to the

filing of Plaintiff’s IDHR/EEOC charge which forms the underlying basis of this suit.

    ii.       Plaintiff’s Allegations and Exhibits Regarding Plaintiff’s Obtainment of
              Unemployment Insurance Benefits Should be Stricken from the Complaint.

          Additionally, Defendants request the Court strike Paragraphs 175 through 177 and

Exhibits O and P of Plaintiff’s Complaint, which purport to state irrelevant facts pertaining to

Plaintiff’s obtainment of unemployment insurance benefits through the Illinois Department of

Employment Security. These paragraphs should be stricken from Plaintiff’s Complaint pursuant

to the Illinois Unemployment Insurance Act, 820 ILCS 405/1900(B), which provides that “No
                                                  23
                       4:20-cv-04246-SLD-JEH # 9-1            Page 24 of 26


finding, determination, decision, ruling or order (including any finding of fact, statement or

conclusion made therein) issued pursuant to this Act shall be admissible or used as evidence in

any action other than one arising out of this Act, nor shall it be binding or conclusive except as

provided in this Act, nor shall it constitute res judicata, regardless of whether the actions were

between the same or related parties or involved in the same facts.” Plaintiff’s Complaint runs

directly contrary to the mandate of the Illinois Legislature as set forth in the Unemployment

Insurance Act by attempting to include an IDES local office’s determination (under a very

different and entirely irrelevant standard of an employer’s burden to prove “misconduct” as

defined by the Act) in his instant Complaint. The Court should strike Paragraphs 175 through

177 and Exhibits O and P consistent with the requirements of the Unemployment Insurance Act

as set forth above.

       WHEREFORE, Defendants respectfully request that this Honorable Court grant its

Motion to Dismiss Plaintiff’s Complaint and, to the extent any claims should survive, grant

Defendants’ Motion to Strike all claims for which this Court lacks jurisdiction and all paragraphs

and documentation regarding Plaintiff’s obtainment of unemployment insurance benefits and for

any further relief this Court deems just and proper.


 Dated: June 15, 2021                                        Respectfully submitted,

                                                             By: /s/ Allison K. Wright
                                                                 One of Defendants’ Attorneys


                                                             Cameron A. Davidson
                                                             HENINGER & HENINGER, P.C.
                                                             101 W. 2ND STREET, STE. 501
                                                             Davenport, Iowa 52801
                                                             Telephone: 563.324.0418
                                                             Email:cdavidson@heningerlaw.com

                                                             -and-


                                                 24
4:20-cv-04246-SLD-JEH # 9-1   Page 25 of 26


                              Allison K. Wright
                              PAPPAS WRIGHT, P.C.
                              1617 Second Avenue, Suite 300
                              Rock Island , Illinois 61201
                              Telephone: 309.788.7110
                              Email: awright@pappaswright.com




                   25
                       4:20-cv-04246-SLD-JEH # 9-1            Page 26 of 26


                                 CERTIFICATE OF SERVICE

        I hereby certify that on June 15, 2021, a copy of the foregoing document was filed
electronically. Notice of this filing will be sent to the following parties by operation of the
Court’s electronic filing system.

       Cynthia N. Pietrucha
       Pietrucha Law Firm, LLC
       1717 N. Naper Blvd., Suite 200
       Naperville, IL 60563
       Email: cpietrucha@pietruchalaw.com



                                                        /s/ Allison K. Wright
                                                      Allison K. Wright




                                                 26
